[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            MARCH 10, 2006
                              No. 05-11294                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                D. C. Docket No. 04-00016-CR-FTM-29-DNF

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                    versus

JUAN REYES,
a.k.a. Caco,

                                                       Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (March 10, 2006)

Before TJOFLAT, BIRCH and HULL, Circuit Judges.

PER CURIAM:

     Juan Reyes appeals his 137-month sentence for conspiracy to possess with
intent to distribute and to distribute 5 kilograms or more of cocaine and 1,000

kilograms or more of marijuana, in violation of 21 U.S.C. §§ 846, 841(a)(1),

(b)(1)(A)(ii)(II), and (b)(1)(A)(vii). After review, we affirm.

                          I. FACTUAL BACKGROUND

      Reyes and a co-conspirator, Miguel Garcia, delivered approximately 2,250

grams of cocaine to a mini-storage unit. Reyes was traveling in a 1997 Buick

LeSabre owned by Garcia. After leaving the storage unit, Reyes and Garcia were

stopped by the Florida Highway Patrol and arrested. Reyes pled guilty to the drug

conspiracy charge, admitting that, beginning in 2003, he had helped Garcia

transport cocaine that he knew would later be sold.

      After Reyes pled guilty, the district court conducted a sentencing hearing.

During that hearing, the district court heard considerable testimony regarding

Garcia’s possession of a firearm during the drug conspiracy. Christopher Brown, a

special agent with Immigration and Custom Enforcement (“ICE”), testified that a

search of Miguel Garcia’s residence revealed a loaded nine-millimeter Beretta

handgun. Brown also testified, based on surveillance and mail seized during the

execution of a search warrant, that Reyes was living in the Garcia residence.

      Mark Strang, a special agent with the Drug Enforcement Agency (“DEA”),

testified that he had monitored a conversation between Miguel Garcia and his



                                          2
brother Ernesto Garcia during which they discussed a recent traffic stop involving

Miguel. Miguel Garcia was asked if he had the gun with him at the time of the

stop, to which he replied that the police could do nothing to him because he had a

permit and that he always had the gun in the car.

      Luis Cuevas, a co-conspirator, testified that Reyes was present during

several drug transactions between him and Miguel Garcia. Cuevas testified that he

recalled seeing a nine-millimeter handgun on the floor of Garcia’s Buick LeSabre

on three occasions in which Reyes was present. He testified that on these

occasions both Garcia and Reyes rode together in the car. Moreover, Cuevas

testified that on two occasions Garcia showed him the handgun. He also testified

that Garcia had told him that he had gotten a gun license. On cross-examination,

Cuevas admitted that he had not seen Reyes handle the gun and that he could not

remember the exact dates when he saw the gun on the floor of the car. Also on

cross-examination, defense counsel pointed out the contradiction between

Cuevas’s testimony that Reyes and Garcia were always together and the fact that

Reyes was incarcerated from March 2001 to October 2002.

      Alex Sanchez, a co-conspirator, testified that Reyes was always present with

Garcia, and recalled Reyes collecting money from him upon his receipt of a

marijuana shipment. Sanchez testified that he sold between 10 and 20 guns to the



                                          3
Garcias. Furthermore, Sanchez testified that he and Miguel Garcia got into an

argument in May 2002 over Sanchez’s refusal to continue cutting cocaine for the

Garcias, and that Miguel Garcia confronted him and gunfire was exchanged.

       Based on this evidence, the district court found that Miguel Garcia possessed

a firearm. The district court also found that a two-level firearm enhancement

pursuant to U.S.S.G. § 2D1.1(b)(1) was appropriate because (1) Reyes was a

member of the conspiracy at the time Garcia possessed the firearm, (2) the

possession of the firearm was in furtherance of the conspiracy and (3) the

possession was reasonably foreseeable to Reyes. Reyes objected to the court

applying the two-level enhancement. The district court sentenced Reyes to 137

months’ imprisonment. This appeal followed.

                                        II. DISCUSSION

       On appeal, Reyes argues that the district court erred in applying the firearm

enhancement.1 Section 2D1.1(b)(1), which sets out specific offense characteristics

pertaining to drug offenses, provides for a two-level increase in the base offense

level “[i]f a dangerous weapon (including a firearm) was possessed . . . .”

       1
         After United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), the sentencing court still
must calculate the Sentencing Guidelines correctly. United States v. Crawford, 407 F.3d 1174, 1178
(11th Cir. 2005). Additionally, “[p]ost-Booker, we continue to review the district court’s application
of the Guidelines just as we did pre-Booker . . . . ” United States v. Ellis, 419 F.3d 1189, 1192 (11th
Cir. 2005). “We review the district court’s findings of fact under U.S.S.G. § 2D1.1(b)(1) for clear
error, and the application of the Sentencing Guidelines to those facts de novo.” United States v.
Gallo, 195 F.3d 1278, 1280 (11th Cir. 1999).

                                                  4
Furthermore, § 2D1.1(b)(1)’s firearm enhancement may be applied when a firearm

is possessed by a co-conspirator if the government proves by a preponderance of

the evidence: “(1) the possessor of the firearm was a co-conspirator, (2) the

possession was in furtherance of the conspiracy, (3) the defendant was a member

of the conspiracy at the time of possession, and (4) the co-conspirator possession

was reasonably foreseeable by the defendant.” Gallo, 195 F.3d at 1284.

       Reyes argues that he should not have received the firearm enhancement

because the government failed to show that it was reasonably foreseeable to him

that Miguel Garcia would possess a firearm.2 We disagree. A review of the record

reveals substantial evidence supporting the court’s finding that Garcia’s possession

of the firearm was reasonably foreseeable to Reyes. First, the court heard

testimony from Cuevas that on three occasions he met with Garcia and Reyes and

recalled seeing a nine-millimeter handgun on the floor of Garcia’s LeSabre, that

Garcia and Reyes had ridden together in the car to these meetings, and that on two

occasions Garcia showed Cuevas his gun.

       Reyes argues that Cuevas’ testimony was insufficient to support the

enhancement because it was overly general and inconsistent given that Cuevas



       2
         On appeal, Reyes does not challenge the district court’s findings that Garcia possessed the
firearm, that his possession was in furtherance of the conspiracy or that Reyes was a member of the
conspiracy during at the time of the possession.

                                                 5
could not account for the lengthy period of Reyes’ incarceration during which

Reyes was supposedly with Garcia. Although Cuevas may have been vague as to

the dates he saw the gun on the floor of Garcia’s car, Cuevas always maintained

that Reyes was present on those occasions.

      Furthermore, the district court heard testimony from others that also

supported the finding that Garcia’s gun possession was reasonably foreseeable to

Reyes. For example, the district court heard testimony from Agent Brown that a

search of Garcia’s residence revealed a loaded nine-millimeter Beretta handgun

and that Reyes had been living at the residence at the time the search warrant was

executed. Agent Strang testified that he monitored a conversation in which Garcia

stated to his brother that he had a gun permit and that he always kept the gun in his

car. Finally, Sanchez testified (1) that he sold between ten and twenty guns to the

Garcias, (2) that during a confrontation with Miguel Garcia in May 2002 gunfire

was exchanged and (3) that Reyes always accompanied Garcia and collected drug

payments for Garcia.

      This evidence is clearly sufficient to support the district court’s finding that

Garcia’s possession of the firearm was reasonably foreseeable to Reyes.

Accordingly, we affirm Reyes’s sentence.

      AFFIRMED.



                                           6